Filed 10/8/20 P. v. Pogues CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                   B302261

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. A620102)
         v.

KENNETH POGUES,

         Defendant and Appellant.


         THE COURT:

      In 1981, Kenneth Pogues (defendant) stabbed his neighbor
to death. A jury convicted him of second degree murder (Pen.
Code, § 187)1 and found true an allegation that he had personally
used a deadly weapon (a knife) in the commission of the crime
(§ 12022, subd. (b)). The trial court imposed a life sentence. We


1     All further statutory references are to the Penal Code
unless otherwise indicated.
affirmed the judgment on direct appeal. (People v. Pogues (Sept.
22, 1982, 2d Crim. No. 41529) [nonpub. opn.].)
       In 2019, defendant filed a section 1170.95 petition for
resentencing claiming he was convicted of murder under the
felony-murder rule or under the natural and probable
consequences doctrine. The trial court denied the petition finding
defendant was ineligible for relief because “he was the actual
killer who personally stabbed the victim to death.”
       Defendant filed a notice of appeal from the trial court’s
denial of the section 1170.95 petition. Defendant’s appointed
counsel filed an “Opening Brief” in which no arguable issues are
raised, and asks this court for an independent review of the
record as required by People v. Wende (1979) 25 Cal. 3d 436
(Wende).
       Because defendant appeals from an order denying post-
conviction relief, the procedural protections established in Wende
do not apply. (People v. Cole (2020) 52 Cal. App. 5th 1023 (Cole).)
In Cole, we held that counsel in post-conviction matters is
required to independently review the record for arguable issues
and, if none are found, is required to “file a brief with the Court of
Appeal setting forth (1) a brief statement of the pertinent
procedural history of the case, (2) a brief summary of the
pertinent facts, (3) counsel’s declaration that there are no
reasonably arguable issues to present on appeal, and (4) counsel’s
affirmation that he or she remains ready to brief any issues at
the request of the Court of Appeal.” (Cole, at p. 1038.) Counsel
in this case fulfilled these requirements.
       Next, Cole held that counsel and this court must notify
defendant of his right to file a brief on his own behalf. (Id. at p.
1039.) Both counsel and this court did so.



                                     2
      Lastly, Cole held that if the defendant does not file a
supplemental brief, this court may dismiss the appeal as
abandoned because “the order appealed from is presumed to be
correct” (Id. at p. 1039), and “in the absence of any arguments to
the contrary,” this presumption “ineluctably leads to the
conclusion that the appellant has not carried his or her burden of
proving otherwise.” (Id. at p. 1040.)
      Defendant did not file a supplemental brief. In accordance
with the procedures articulated above, we dismiss this appeal as
abandoned.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




——————————————————————————————
ASHMANN-GERST, Acting P.J., CHAVEZ, J., HOFFSTADT, J.




                                   3